Name: 80/881/EEC: Commission Decision of 3 September 1980 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  agricultural structures and production; NA;  Europe
 Date Published: 1980-09-24

 Avis juridique important|31980D088180/881/EEC: Commission Decision of 3 September 1980 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) Official Journal L 251 , 24/09/1980 P. 0014 - 0014COMMISSION DECISION of 3 September 1980 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch and French texts are authentic) (80/881/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 77/390/EEC (2), and in particular Article 18 (3) thereof, Whereas on 29 May 1980 the Government of the Netherlands forwarded, pursuant to Article 17 (4) of the Directive 72/159/EEC, Decision No 226 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund on the system of aid for mutual assistance associations between farms; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned Decision, the existing provisions in the Netherlands for the implementation of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 thereof; Whereas the abovementioned Decision No 226, of the Board of the Foundation administering the Agricultural Development and Reorganization Fund on the system of aid for mutual assistance associations between farms meets the requirements of the said Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to Decision No 226 of the Board of the Foundation administering the Agricultural Development and Reorganization Fund on the system of aid for mutual assistance associations between farms, the existing provisions for the implementation of Directive 72/159/EEC in the Netherlands continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of the said Directive. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 3 September 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 145, 13.6.1977, p. 43.